    Case 20-12141-mdc         Doc 74-2 Filed 03/02/21 Entered 03/02/21 12:40:26                Desc
                                  Proposed Order Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                          :       Chapter 7

ARTHUR HERRING, III,                            :       Case No. 20-12141 MDC

                  Debtor


   ORDER APPROVING STIPULATION OF SETTLEMENT TO RELEASE FUNDS
   HELD BY HARLEYSVILLE BANK

   AND NOW, upon consideration of the Stipulation of Settlement between Bonnie Finkel,

   Chapter 7 Trustee, Arthur Herring III, and NITV Federal Services LLC, it is therefore

   ORDERED that the Stipulation is hereby GRANTED. Further, Harleysville Bank is directed to

   Release all funds as agreed by the parties in the Stipulation within one week from receipt of this

   Court Order.



   Date: March      , 2021                      ________________________________________
                                                MAGDELINE D. COLEMAN
                                                Chief U.S. Bankruptcy Judge


   Dean E. Weisgold, Esq.
   1835 Market Street, Suite 1215
   Philadelphia, PA 19103

   Arthur Herring, III
   P.O. Box 43
   Earlington, PA 18918

   Bonnie Finkel, Esq.
   Chapter 7 Trustee
   P.O. box 1710
   Cherry Hill, NJ 08034

   Daniel DeSouza, Esq.
   DeSouza Law, P.A.
 Case 20-12141-mdc       Doc 74-2 Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                             Proposed Order Page 2 of 2



3111 No. University Drive
Suite 301
Coral Springs, Florida 33065
